Citation Nr: 0929613	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the University of Rochester Medical Center 
on August 11, 2007, and August 18, 2007; and treatment at 
Urology Associates of Rochester on December 21, 2007, and 
January 18, 2008.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to August 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2008 decisions of the Canandaigua, New 
York, Department of Veterans Affairs (VA) Medical Center 
(MC).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service connected for any disability.

2.  The outpatient treatment at Rochester Medical Center on 
August 11, 2007, and August 18, 2007, was non-emergent.

3.  The outpatient treatment at Urology Associates of 
Rochester on December 21, 2007, and January 18, 2008, was 
non-emergent.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on August 11, 2007, and August 18, 2007, at 
the University of Rochester Medical Center; and on December 
21, 2007, and January 18, 2008, at Urology Associates of 
Rochester have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.103, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008), does not apply in the 
instant case.  Because the claim in this case is governed by 
the provisions of Chapter 17 of Title 38 of the United States 
Code, the VCAA and its implementing regulations are not 
applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Moreover, the Board has reviewed the case for 
purpose of ascertaining whether the appellant has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses, and the 
Board concludes that the requirements for the fair 
development of the appeal have been met in this case.

The Board notes that the Veteran is not service connected for 
any disability.  Thus, his claim for medical reimbursement 
falls under the Millennium Act, which involves emergency 
treatment for non-service-connected disabilities.  In the 
June 2008 statement of the case, the Medical Center provided 
the Veteran with the provisions involving medical 
reimbursement for emergency treatment for service-connected 
disabilities.  See 38 C.F.R. § 17.120 (2008).  
Notwithstanding that error, the Board finds the appellant has 
not been prejudiced.  Whether the claim involves a service-
connected or non-service-connected disability, the evidence 
must show that the treatment was for a medical emergency.  
Cf. 38 C.F.R. § 17.120(b) with 38 C.F.R. § 17.1002(b).  This 
is the primary basis for the denial in this case.  Because 
the appellant has been properly notified that he needed to 
show treatment for a medical emergency, the error on the part 
of the Medical Center is harmless.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Legal Criteria & Analysis

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Under 38 C.F.R. § 17.130 (2008), it states, "No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities."

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The records in this case are minimal.  The billing statement 
from the University of Rochester Medical Center shows the 
Veteran received "Initial Nursing Facility Care" on August 
11, 2007.  One week later, he received "Subsequent Nursing 
Facility Care."  The billing statement from Urology 
Associates of Rochester shows the Veteran received an 
"Office consultation" on December 21, 2007, and a 
"Cystoscopy" and "Follow-up visit" on January 18, 2008.

The Veteran has provided two, different arguments regarding 
the denial.  In his notice of disagreement, he stated that 
the outpatient services were provided while he was a nursing 
home resident with a special arrangement between the nursing 
home's physician and the Veteran's primary physician at the 
VA Medical Center  in Canandaigua, New York.  He argued, 
"Under the circumstances, VA or federal facilities were not 
feasibly available."  

In his VA Form 9, Appeal to the Board, the Veteran argued 
that the treatment he received on all four dates was for 
"urgent medical care" which could not be provided by the 
nursing facility.  He reiterated that VA or other government 
facilities were not available in the Rochester, New York, 
region.  The Veteran stated that VA was given timely 
notification of the Veteran's receipt of treatment at the 
private facilities.

The Board has carefully reviewed the evidence of record and 
finds that the Veteran's claim for reimbursement on all four 
dates must be denied.  The reasons follow.

The Veteran has contested whether VA authorized the treatment 
either before he received it or contemporaneously with the 
treatment.  The Board rejects this argument.  The Medical 
Center specifically told the Veteran that his claim was 
denied because of no VA referral.  This put the Veteran on 
notice that the VA Medical Center had no documentation 
showing the Veteran had obtained VA's permission to seek 
treatment from these private facilities.  By informing him of 
such, the burden was then placed on the Veteran to show 
documentation that the referral had been made.  He has 
submitted no such evidence.

Because the Board has determined there was no prior approval, 
it will now consider whether the appellant is eligible for 
payment or reimbursement for services not previously 
authorized.  See Hennessey, 7 Vet. App. 143.  The Board finds 
that the Veteran is not entitled to reimbursement under the 
provisions of 38 C.F.R. § 17.1002, as there is no credible 
evidence in the record that the treatment the Veteran 
received on these dates involved a medical emergency.  The 
billing indicates the appointments were office visits.  The 
Veteran has claimed these dates involved "urgent care," but 
he has submitted no documentation to substantiate any 
allegation that there was a bona fide medical emergency on 
any of the given dates.  

Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the Veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  Id.  Nevertheless, the Board notes that it is 
unlikely that Urology Associates of Rochester holds itself 
out to providing emergency care to the public.  See 38 C.F.R. 
§ 17.1002(a).  

While the Board emphasizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that the claimant receive 
treatment at VA within the 24-month period preceding the 
furnishing of the emergency medical treatment as part of the 
requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  
The Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  "No equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the University of Rochester Medical Center 
on August 11, 2007, and August 18, 2007; and treatment at 
Urology Associates of Rochester on December 21, 2007, and 
January 18, 2008, is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


